       Case 4:19-cr-06056-SMJ     ECF No. 53   filed 06/01/20   PageID.195 Page 1 of 3

                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


1
                                                                   Jun 01, 2020
                                                                       SEAN F. MCAVOY, CLERK
2

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                  No. 4:19-cr-06056-SMJ
5
                               Plaintiff,
6                                               ORDER REJECTING PLEA
                  v.                            AGREEMENT
7
     ISMAEL ANTONIO PERDOMO-
8    CASTRO, also known as Ismael
     Antonio Cruz-Castro,
9
                               Defendant.
10

11         A sentencing hearing occurred in the above-captioned matter on June 1, 2020

12   by videoconference with Defendant’s consent. Defendant Ismael Antonio

13   Perdomo-Castro was present, represented by Paul Shelton and J. Chad Mitchell, and

14   assisted by a court-certified interpreter. Assistant U.S. Attorney Richard Burson

15   appeared on behalf of the Government. At the hearing, the Court rejected the

16   parties’ Federal Rule of Criminal Procedure 11(c)(1)(C) plea agreement and

17   advised Defendant of his right to withdraw his guilty plea and proceed to trial, or

18   continue the sentencing hearing to consider the matter or to confer further with his

19   attorneys. After so advising Defendant, the Court recessed the hearing and

20   permitted Defendant to confer privately with his attorneys through the interpreter.




     ORDER REJECTING PLEA AGREEMENT – 1
          Case 4:19-cr-06056-SMJ   ECF No. 53    filed 06/01/20   PageID.196 Page 2 of 3




1            Upon reconvening the hearing, Defendant notified the Court that he did not

2    wish to withdraw his guilty plea and instead wished to proceed to sentencing

3    immediately. The Court inquired of Defendant concerning his ability to evaluate

4    that decision with the advice of his attorneys and whether he understood he had the

5    right to withdraw his guilty plea, proceed to trial, and exercise various rights he

6    waived by pleading guilty. Defendant explained he did, and the Court therefore

7    proceeded to sentencing after brief remarks from counsel for the Government, for

8    Defendant, and from Defendant himself. A formal judgment memorializing the

9    sentence the Court imposed will follow. This Order memorializes and supplements

10   the Court’s oral ruling concerning the rejection of Defendant’s guilty plea.

11           Based on its review of the factors set forth in 18 U.S.C. § 3553(a), the Court

12   concludes that the plea agreement’s contemplated sentence is less than necessary,

13   and therefore insufficient, to reflect the seriousness of the offense, promote respect

14   for the law, provide just punishment for the offense, afford adequate deterrence to

15   criminal conduct, and protect the public from further crimes.

16   //

17   //

18   //

19   //

20   //




     ORDER REJECTING PLEA AGREEMENT – 2
       Case 4:19-cr-06056-SMJ   ECF No. 53    filed 06/01/20   PageID.197 Page 3 of 3




1          Accordingly, IT IS HEREBY ORDERED:

2                The parties’ Federal Rule of Criminal Procedure 11(c)(1)(C) plea

3                agreement, ECF No. 36, is REJECTED.

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

5    provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals

6    Service.

7          DATED this 1st day of June 2020.

8                      _________________________
                       SALVADOR MENDOZA, JR.
9                      United States District Judge

10

11

12

13

14

15

16

17

18

19

20



     ORDER REJECTING PLEA AGREEMENT – 3
